Citation Nr: 0917474	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968, including service in Vietnam from October 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006, a 
transcript of which is of record.  At the conclusion of that 
hearing, the Veteran requested an additional 60 days to 
submit further evidence and such request was granted by the 
undersigned Veterans Law Judge.  No additional evidence was 
received by the Board within the allotted time frame.  

On appeal in February 2007, the Board remanded the case for 
additional development, to include obtaining stressor 
verification through the Joint Services Records Research 
Center (JSRRC) and providing a VA psychiatric examination.  
In March 2009, the RO provided a Supplemental Statement of 
the Case (SSOC).

                          
                                                   FINDING OF 
FACT

There is insufficient competent psychiatric evidence of a 
current diagnosis of PTSD; however, the evidence falls at 
least in relative equipoise as to whether the Veteran's 
currently diagnosed anxiety disorder with depression is 
linked to confirmed stressful events while on active duty in 
Vietnam.


                                                     


                                                 
                                                  CONCLUSION 
OF LAW

With application of the doctrine of reasonable doubt, service 
connection for an anxiety disorder with depression is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

         
                REASONS AND BASES FOR FINDING AND CONCLUSION

                           I. Veterans Claims Assistance Act 
of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection 
for a psychiatric disorder.  Therefore, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence is obviated.

                                                 II. Factual 
Background

The Veteran contends, in essence, that he was exposed to 
combat when he was subject to enemy fire by mortars and other 
weaponry on one or more occasions while serving on guard duty 
and driving in convoys when on duty in Vietnam, including 
areas in or near Pleiku.

The Veteran's service personnel records indicate that he 
served in Vietnam from October 1966 to October 1967.  While 
serving in Vietnam, his principal duties were ammunition 
store helper and supply clerk.  He served with the 188th Ord 
Co from November 12, 1966 to May 14, 1967, and the CoA 4thS&T 
Bn 4th Inf Division from May 15, 1967 to October 16, 1967.  
The Veteran participated in the Vietnam Counteroffensive 
Phase II campaign.  He is in receipt of the National Defense 
Service Medal, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and two Overseas Bars.  

Service Treatment Records

The Veteran's July 1965 enlistment examination reveals a 
normal psychiatric assessment.  The service treatment records 
show no complaints of or treatment for psychiatric symptoms 
during active service.  The Veteran's June 1968 separation 
examination also reveals a normal psychiatric assessment.

VA Treatment Records

An April 2000 treatment note indicates that the Veteran 
reported feeling depressed.  The diagnosis was "depressed 
mood."

In June 2001, the Veteran again reported feeling depressed.

In October and November 2002, the Veteran complained of 
combat flashbacks.  The diagnosis was PTSD.

A June 2003 treatment note indicates that the Veteran's 
depression was better.  The diagnosis was PTSD.

A March 2004 VA mental health consultation note indicates 
that the Veteran complained of distressing memories, 
nightmares, sleep disturbance, suicide ideation, avoidance, 
irritability, depression, hypervigilence, and exaggerated 
startle response.  He was married to his second wife and had 
recently retired from the postal service after working there 
for 39 years.  He reported no hobbies or activities, and did 
not have much contact with his family.  The Veteran's affect 
was constricted, and his mood was anxious and depressed.  His 
cognitive functioning was intact.  The examiner, a PhD, 
diagnosed PTSD (moderate) and depressive disorder.  She 
assigned a GAF score of 55 and referred him to psychiatry, 
who apparently prescribed Zoloft.

The Veteran's Zoloft dosage was increased in April 2004; it 
was increased again in May 2004.

A July 2004 treatment note indicates that the Veteran's PTSD 
symptoms persisted.  He reported avoidance of others, 
irritability, and alienation from his spouse.  He was 
distressed over being denied service connection for PTSD.  
The doctor suggested the Veteran follow up with psychology in 
two months and consider discontinuing regular visits after 1-
2 more visits, but continuing with pharmacotherapy and visits 
as needed.

A September 8, 2004 mental health treatment note indicates 
that the Zoloft was helping.  The Veteran's mood and sleep 
had improved, and he felt "mellow and calm."  He enjoyed 
going to movies.  He denied any suicide ideation.  The 
Veteran's speech was normal and his thought processes were 
goal directed.  He was alert and oriented times three.  The 
assessment was PTSD.  The clinician determined that the 
Veteran was stable and that he was not depressed.  He 
recommended continuing the Zoloft and individual therapy.

A September 30, 2004 mental health treatment note indicates 
that the Veteran was less easily distressed and less 
irritable.  He described memories of being in a camp that was 
constantly mortared.  He saw badly mangled bodies, and stated 
that he once had to play dead to survive.  The doctor wrote 
that "[o]verall, [the Veteran] still has moderate symptoms 
of PTSD, but is better able to cope with his problems.  She 
recommended that he continue with psychiatry and 
pharmacotherapy, but discontinue individual psychotherapy.

A March 2005 mental health examiner increased the Veteran's 
Zoloft dosage and suggested that he resume individual 
therapy.

A June 2005 treatment note indicates that the Veteran 
initiated treatment at a new VA facility after moving.  He 
reported being diagnosed with PTSD and a suicide attempt.

An October 2005 mental health consultation record indicates 
that the Veteran sought care for "anxiety issues."  The 
examiner wrote that the Veteran was "vague in his 
presentation when asked directly about PTSD issues."  He 
reported no active psychotic symptoms or suicidal ideation.  
He denied persistent flashbacks or nightmares.  He reported a 
sleep disturbance and irritability at times, but no 
aggression.  He denied avoidance of closed places, but did 
avoid talking about Vietnam "because gets angry."  He felt 
life was better when he was using drugs in Vietnam.  The 
Veteran reported feeling anxious and bored since retiring.  

A January 2007 treatment note indicates that the Veteran's 
PTSD screen was negative.

In April 2007, an examiner noted that the Veteran had been 
non-compliant with his medications and was feeling depressed.

A May 2007 psychiatry note indicates that the Veteran 
reported increased irritability, depression, and anxiety.  He 
worried that his mood was affecting his marriage because he 
was irritable and constantly snapped at his wife.  He 
reported that he was having nightmares and "hardly 
sleeping."  He was very restless and always looking out the 
window.  The Veteran's speech was normal and his thought 
process was goal oriented.  Affect was broad range; mood was 
depressed and anxious.  His concentration was poor.  Judgment 
was good, but insight was fair.  He reported suicidal 
ideation, and the examiner listed his suicide risk as 
"medium."  The diagnosis was depressive disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.  The GAF score was 55.  The examiner indicated 
that the Veteran was taking Citalopram and Trazadone. 

A June 2007 treatment note indicates that the Trazadone had 
been discontinued because the Veteran no longer needed it.  
The impression was "depression mood controlled."

In December 2008, the JSRRC reviewed a 1967 unit history 
submitted by Headquarters, 188th Ordnance Company, which 
indicated that one of the company's missions was to set up 
and operate ammunition supply points located at Camp 
Holloway, Vietnam.  The JSRRC also researched the Operational 
Report - Lessons Learned submitted by Headquarters, 1st 
Logistical Command, for the time period ending January 31, 
1967, which documents the following combat operations by the 
Veteran's unit:  "On January 7, 1967, Camp Holloway received 
an enemy combined mortar and ground attack resulting in 5 
U.S. killed in action and 69 U.S. wounded in action."  The 
report also stated that two of the U.S. killed in action were 
assigned to the 188th Ordnance Company at the time of their 
deaths.

March 2009 VA PTSD Examination

The Board notes that part of the report appears to have been 
completed by a physician, with a physician's assistant 
completing the rest.  The claims file was reviewed.  The 
Veteran described recurrent and intrusive distressing 
recollections of "the event," including images, thoughts, 
or perceptions.  He reported sleep disturbance, variable 
energy, irritability, and daily suicidal ideation.  He 
reported frequent demotions during his career with the postal 
service due to disruptive behavior.  He spent most of his 
time mowing the lawn.  He had been married to his second wife 
for 16 years, and reported a history of violence against his 
first wife.  The examiner noted that the Veteran had stopped 
taking his medication and that "[t]his could be certainly a 
definite marker of poor judgment driven by his mood 
symptoms."  

The Veteran was clean, neatly groomed, and appropriately 
dressed.  His speech was unremarkable.  His attitude was 
cooperative, relaxed, and attentive.  Affect was constricted.  
His mood was anxious, depressed, and dysphoric with minimal 
anxiety.  Thought content was unremarkable.

The examiner reviewed the claims file and gave an Axis I 
diagnoses of anxiety disorder, not otherwise specified, and 
depressive disorder, not otherwise specified.   
The GAF score was 60.  The examiner stated that the Veteran 
"is able to maintain a generally satisfactory functioning 
including routine behavior, self-care and conversation.  His 
mood and anxiety symptoms are likely to only affect him 
during intermittent periods, when stress is increased."  He 
determined that the depressive and anxiety disorders are "at 
least as likely as not (50/50 probability) caused by or a 
result of combat experience."  He explained:

This Vet[eran] is experiencing some symptoms of 
anxiety and depression that are not severe enough 
to qualify for PTSD.  Nevertheless, he does have 
some reliving of experiences and some anxiety and 
depression symptoms that are consistent with part 
of the complaints typically presented by 
individuals that, if with enough extent of 
compromise, would be diagnosed with PTSD.

Veteran's Statements

In correspondence dated March 2008, the Veteran stated that 
even though his MOS was supply and ammunition clerk, while in 
Vietnam he had many different duties, such as guard duty, 
patrolling, and convoy.  He indicated that his tent was hit 
by a mortar attack and "one of the guys was directly hit and 
killed."  The Veteran claimed that he was attacked many 
times while on guard duty.  He also stated that while on a 
convoy his truck was attacked and "all hell broke loose."  
He claimed that after returning to Fort Story he was sent to 
see a "head doctor" because he was waking up in the middle 
of the night and wandering around the post.  This testimony 
was reiterated during the Veteran's May 2006 Travel Board 
hearing.

III. Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.
                                                         IV.  
Analysis

Post-service medical and psychiatric evidence on file is 
conflicting as to whether the Veteran has PTSD.  While a 
March 2004 evaluation did result in a diagnosis of the 
claimed disorder, the March 2009 VA examination, which was 
thorough in nature and performed specifically to determine 
whether the Veteran has PTSD, did not.  As the latter 
examination is more probative with respect to a current 
diagnosis, and with consideration of the other relevant 
evidence of record, the Board finds that the preponderance of 
the evidence is against a current diagnosis of PTSD.  
However, the latter examination did confirm a diagnosis of an 
anxiety disorder with depression and the clinician concluded 
after the examination and a review of the claims file that it 
was as least as likely as not that the Veteran's psychiatric 
disorder was linked to "combat" service in Vietnam.  While 
the record does not confirm combat duty, the Veteran was in 
Vietnam from October 1966 to October 1967 and the JSRRC has 
verified that his unit was exposed to mortar and ground 
attack during that time, which resulted in multiple 
casualties. 

In view of the foregoing, the Board finds that, while there 
is insufficient competent psychiatric evidence of a current 
diagnosis of PTSD, the evidence falls at least in relative 
equipoise as to whether the Veteran's currently diagnosed 
anxiety disorder with depression is linked to confirmed 
stressful events while on active duty in Vietnam.  
Accordingly, with application of the doctrine of reasonable 
doubt, service connection for an anxiety disorder with 
depression is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


                                                           
ORDER

Service connection for an anxiety disorder with depression is 
granted.


______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


